            Case 5:20-cv-01462-JFL Document 9 Filed 07/08/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JANET HART and PAUL HART,                 :
                 Plaintiffs,              :
                                          :
            v.                            :                  No. 5:20-cv-01462
                                          :
DUKE REALTY LIMITED PARTNERSHIP,          :
DUKE REALTY CORPORATION, and              :
IH SERVICES, INC.,                        :
                   Defendants.            :
__________________________________________

                                           ORDER

       AND NOW, this 8th day of July, 2020, for the reasons set forth in the Opinion issued this

date, IT IS HEREBY ORDERED THAT:

       1.      Plaintiffs’ Motion to Remand, ECF No. 4, is GRANTED;

       2.      This matter is REMANDED to the Court of Common Pleas of Philadelphia

County, Pennsylvania, Trial Division, Civil Case No. 200202837.

       3.      The Clerk of Court is directed to send a certified copy of this Order to the

Prothonotary of the Court of Common Pleas of Philadelphia County, Pennsylvania; and

       4.      The Clerk of Court shall CLOSE this case.




                                                     BY THE COURT:




                                                     /s/ Joseph F. Leeson, Jr.________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge
